



Exhibit 10.18




EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), dated as of July 1, 2016 (the
“Effective Date”), is made by and between Cumulus Media Inc., a Delaware
corporation (the “Company”), and John Abbot (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Company desires to continue to employ the Executive in the capacity
of Executive Vice President, Treasurer and Chief Financial Officer and the
Executive desires to be so employed;
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions set forth below,
the Company and the Executive hereby agree as follows:
1.Effectiveness. This Agreement shall become effective immediately upon the
Effective Date.
2.Term of Employment. The Executive’s employment under the terms and conditions
of this Agreement shall commence on the Effective Date and shall continue until
the third (3rd) anniversary of the Effective Date (the “Initial Term”). The term
of the Executive’s employment under this Agreement shall be automatically
extended for an additional one (1) year period upon the expiration of the
Initial Term and on each subsequent anniversary thereof (each, a “Renewal
Term”). The Initial Term and any Renewal Term are collectively referred to as
the “Term,” and the Term shall continue as described in this paragraph unless
either the Company or the Executive provides written notice to the other no less
than one hundred and ninety (90) days prior to the scheduled expiration of the
Initial Term or Renewal Term ( as the case may be), that the Term shall not be
so extended (“Non-Renewal Notice”). Notwithstanding anything in this Agreement
to the contrary and subject to the terms of Section 6 hereof, the Executive
shall be an at-will employee of the Company.
3.Position and Duties.
(a)During the Term, the Executive shall, pursuant to the terms of this
Agreement, serve as the Executive Vice President, Treasurer and Chief Financial
Officer of the Company, (b) be based in the Company’s New York, New York
offices, and (iii) report directly to the Company’s Chief Executive Officer (the
“Chief Executive Officer”).
(b)During the Term, the Executive shall be a full-time employee of the Company,
shall dedicate substantially all of his working time to the Company, and shall
have no other employment or other business ventures that are undisclosed to the
Company or that conflict with Executive’s duties under this Agreement. The
Executive shall (i) have all authorities, duties and responsibilities
customarily exercised by an individual serving as Executive Vice President,
Treasurer and Chief Financial Officer of a company the size and nature of the
Company; (ii) be assigned no duties or responsibilities that are materially
inconsistent with, or that materially impair his ability to discharge, the
foregoing duties and responsibilities; and (iii) have such additional duties and
responsibilities, consistent with the foregoing, as the Chief Executive Officer
of the Company may from time to time assign to him.
(c)Notwithstanding the foregoing, nothing herein shall prohibit the Executive
from (i) participating in trade associations or industry organizations that are
related to the business of the Company, (ii) engaging in charitable, civic or
political activities, (iii) engaging in personal investment activities for the
Executive and his family that do not give rise to any conflicts of interest with
the Company or its affiliates, or (iv) with the prior approval of the Chief
Executive Officer, accepting directorships unrelated to the Company that do not
give rise to any conflicts of interest with the Company or its affiliates, in
each case so long as such interests do not materially interfere, individually or
in the aggregate, with the performance of the Executive’s duties hereunder. The
Company acknowledges and approves the current activities of the Executive as set
forth on Schedule 1 hereto.
4.Compensation.
(a)Base Salary. The Company shall pay the Executive a base salary at an annual
rate of $750,000, less applicable deductions, payable in substantially equal
installments in accordance with the Company’s regular payroll practices as in
effect from time to time (the base salary as in effect from time to time, the
“Base Salary”). The Base Salary may be increased from time to time at the
Board’s sole discretion.
(b)Annual Bonus.
At the end of each calendar year during the Employment Period, Executive shall
be eligible to receive an annual cash bonus in a target amount of seventy-five
percent (75%) of Executive’s Base Salary (“Target Bonus”), or such higher amount
as determined in the sole discretion of the Chief Executive Officer, up to
112.5% of Executive’s Base salary.  Each calendar year during the term of this
Agreement, at the sole discretion of the Chief Executive Officer, the Chief
Executive Officer will propose to the Compensation Committee of the Board of
Directors of the Company an executive incentive plan (“EIP”) that establishes
the bases upon which bonus decisions for such Executive are to be made for that
year.  Such bases may include, without limitation,





--------------------------------------------------------------------------------





the achievement of performance criteria/goals relating to Executive, the various
job duties of Executive, and/or the performance of the Company as a whole, as
such criteria and goals are determined each year in good faith by the Chief
Executive Officer.  In the event that the Compensation Committee approves an EIP
proposed by the Chief Executive Officer, such EIP shall be the basis upon which
any bonus is awarded to Executive for that year.  In addition, beginning with
2016, for any year coincident with the determination by the Compensation
Committee of the performance criteria for each such year, the Compensation
Committee may adjust upward, only in respect of that year, the Target Bonus
applicable thereto. The actual amount of the bonus payable hereunder (the
“Annual Bonus”) shall be paid to Executive by no later than March 15 of the year
following the year to which it relates, so long as Employee is actively employed
by the Company and has not provided a notice of resignation to the Company or
received a notice of termination for Cause from the Company, in each case as of
the last day of the calendar year to which the bonus relates. Executive shall
not be eligible for pro-rata bonuses (i) in the event that this Agreement is
terminated by the Company without cause pursuant to Section 6(c) below, (ii) in
the event Executive decides not to renew this Agreement and provides the notice
described in Section 2 above, or (iii) as otherwise so provided in this
Agreement. Moreover, it is agreed by the parties that, with respect to calendar
year 2016, Executive shall be eligible for the full Target Bonus for such year
rather than a prorated bonus.
(c)Equity Awards.
(i)Subject to and upon the terms, conditions, and restrictions set forth in the
Company’s standard stock option agreement and applicable equity incentive plan
(as may be amended from time to time by the Company), as soon as reasonably
practicable after all such shares, collectively, become available to Company for
grant to Executive, the Company shall grant to Executive an option (the “Initial
Option”) to purchase 1,500,000 shares of Cumulus Media Inc.’s Class A Common
Stock (the “Initial Option Shares”). 750,000 of the Initial Option Shares may be
purchased at a price equal to the closing price of the Cumulus Media, Inc.’s
Class A Common Stock on the date of grant. Of the remaining 750,000 Initial
Option Shares, (i) 250,000 may be purchased at a price of $1.00 per share of
Common Stock, (ii) 250,000 may be purchased at a price of $2.00 per share of
Common Stock, and (iii) 250,000 may be purchased at a price of $3.00 per share
of Common Stock. The Initial Option Shares are intended to be a nonqualified
stock option and shall not be treated as an “incentive stock option” within the
meaning of that term under Section 422 of the Internal Revenue Code, or any
successor provision thereto.
(ii)The Executive shall be eligible to receive grants of equity-based awards
relating to the Company’s common stock during the Term as determined from time
to time in the sole discretion of the Board or the Compensation Committee. Any
equity-based awards relating to the Company’s common stock granted to the
Executive prior to, on or after the Effective Date are referred to herein as
“Equity Awards”.
(d)Vacation and Benefits. The Executive shall be entitled to four (4) weeks of
paid vacation for each calendar year during the term (pro-rated for any partial
calendar year), which shall be accrued and used in accordance with the
applicable policies of the Company as in effect from time to time. The Executive
shall be eligible to participate in such medical, dental, vision and life
insurance, retirement and other employee benefit plans and perquisites as the
Company may have or establish from time to time (the “Employee Plans”) on terms
and conditions applicable to other senior executives of the Company generally.
The foregoing, however, shall not be construed to require the Company to
establish any such plans or to prevent the modification or termination of such
plans once established.
(e)Expenses. The Company shall pay or reimburse the Executive for reasonable and
necessary business expenses incurred by the Executive in connection with his
duties on behalf of the Company in accordance with the applicable expense
reimbursement policies of the Company as in effect from time to time (“Expense
Reimbursement Policies”), following submission by the Executive of applicable
documentation as required by the Expense Reimbursement Policies.
5.Termination of Employment. The Term and the Executive’s employment hereunder
shall be terminated upon the first to occur of the following:
(a)The Executive’s death or Disability. For purposes of this Agreement,
“Disability” means that the Executive shall have been substantially unable to
perform his material duties hereunder by reason of physical or mental illness or
incapacity for a period of four and one-half (4.5) consecutive months, or for a
period of 135 calendar days, whether or not consecutive, during any 365-day
period, as a result of a condition that is treated as a total or permanent
disability under the long-term disability insurance policy of the Company that
covers the Executive, as in effect from time to time. The determination of
“Disability” shall be made by a physician selected by the Company in good faith,
and the Executive hereby consents to examination by such physician and to the
disclosure by any physician of any and all diagnoses, test results, opinions and
other information obtained by such physician during or as a result of the
examinations to which the Executive hereby consents.
(b)The termination of the Executive’s employment by the Company with or without
Cause. For purposes of this Agreement, “Cause” means (i) the conviction of the
Executive of a felony under the laws of the United States or any state thereof,
whether or not appeal is taken; (ii) the conviction of the Executive for a
violation of criminal law involving the Company and its business; (iii) the
willful misconduct of the Executive, or the willful or continued failure by the
Executive (except as a result of disability or illness) to substantially perform
his duties hereunder, in either case which has a material adverse effect on the
Company; or (iv) the willful fraud or material dishonesty of the Executive in
connection with his performance of duties to the Company.
(c)The termination of the Executive’s employment by the Executive with or
without Good Reason. For purposes of this Agreement, “Good Reason” means, in
each case without the Executive’s consent, (i) the failure of the Company





--------------------------------------------------------------------------------





to pay Executive’s Base Salary or any other compensation or benefits as and when
due and owing, or any reduction thereof; (ii) any material diminution of
Executive’s title, reporting line to the Chief Executive Officer, authority or
responsibilities or job duties; (iii) the assignment to Executive of any duties
materially inconsistent with the duties identified in this Agreement without
Executive’s prior consent; (iv) the relocation of Executive’s principal place of
business outside of New York City without Executive’s prior consent; or (v) any
uncured breach of this Agreement by Company. Notwithstanding the foregoing, no
termination of employment by the Executive shall be a termination for Good
Reason unless (A) within thirty (30) days after the date of the condition or
event giving rise to Good Reason, the Executive gives notice to the Company that
the Executive does not wish to remain in the employ of the Company as a result
of such condition or event, (B) the Company does not cure such condition or
event within thirty (30) days after receiving the notice described in the
preceding clause (A), and (C) the Executive terminates employment within ninety
(90) days after the initial existence of such condition or event.
(d)The termination of the Executive’s employment following the timely provision
of a Non-Renewal Notice by the Company or the Executive to the other party.
6.Payments and Benefits Upon Termination of Employment.
(a)Termination Upon the Executive’s Death or Disability. If, during the Term,
the Executive dies or incurs a Disability, the Term and the Executive’s
employment hereunder shall automatically terminate, and the Company shall have
no further obligation to the Executive hereunder, except to pay to or provide
the Executive (or his estate) with (i) any unpaid Base Salary through the date
of termination; (ii) any accrued and unpaid bonus payable with respect to a
completed calendar year pursuant to Section 4(b); (iii) any accrued and unpaid
vacation and/or sick days accrued through the date of termination; (iv) any
amounts or benefits owing to the Executive or his beneficiaries under the
Employee Plans and Equity Awards (pursuant to the terms and conditions thereof);
and (v) any amounts owing to the Executive for reimbursement of expenses
properly incurred by the Executive prior to the date of termination pursuant to
the Expense Reimbursement Policies, in each case payable in accordance with the
Company’s payroll procedures, the terms of the applicable plans, or the Expense
Reimbursement Policies, as applicable (the “Accrued Compensation and Benefits”).
(b)Termination by the Company for Cause or Resignation by the Executive Without
Good Reason. If, during the Term, the Executive’s employment is terminated by
the Company for Cause or the Executive resigns without Good Reason, the Company
shall have no further obligation to the Executive hereunder, except to pay or
provide the Accrued Compensation and Benefits.
(c)Termination by the Company Without Cause or Resignation by the Executive for
Good Reason. If, during the Term, the Executive’s employment is terminated by
the Company without Cause (other than a termination pursuant to Section 6(a)) or
the Executive terminates his employment for Good Reason (in either case, a
“Qualifying Termination”), then the Company shall pay or provide the Accrued
Compensation and Benefits, and subject to Section 6(f):
(i)The Company shall make cash payments to the Executive equal in the aggregate
to the product of (A) one (1) (the “Severance Multiple”) and (B) the sum of the
Base Salary and Target Bonus as in effect immediately prior to the date of
termination (without regard to any reduction to the Base Salary or Target Bonus
that gave rise to Good Reason), payable in equal monthly installments,
commencing on the 90th day following the date of termination (the “Initial
Payment Date”) (collectively referred to herein as the “Severance Payments”);
(ii)The Executive and his covered dependents shall be entitled to continued
participation for twelve (12) months following the date of termination (the
“Benefit Continuation Period”) in such medical, dental, vision and
hospitalization insurance coverage in which the Executive and his eligible
dependents were participating immediately prior to the date of termination,
subject to the terms and conditions of the applicable benefit plans as in effect
from time to time (the “Continued Benefits”), provided that the Executive shall
not be required to pay any premiums or other amounts to obtain such coverage.
The full amount of the premiums that the Executive would be required to pay to
obtain the Continued Benefits actually provided to the Executive during the
Benefit Continuation Period under the Consolidated Omnibus Budget Reconciliation
Act of 1986, as amended (the “Premium Cost”), shall be imputed as taxable income
to the Executive, and the Executive shall be responsible for the payment of all
income taxes incurred as a result of such imputed income, provided that the
Company will reimburse the Executive for the amount of such income taxes plus
the amount of all additional income taxes incurred by the Executive upon such
payment by the Company. If the Executive is not permitted to receive a Continued
Benefit during the Benefit Continuation Period as a result of applicable law or
the terms of the applicable Employee Plan, the Company shall reimburse the
Executive for (i) the amount actually incurred by the Executive to obtain
coverage no more favorable than the applicable Continued Benefit, up to the
portion of the Premium Cost necessary to provide the corresponding Continued
Benefit for the applicable portion of the Continued Benefit Period, plus (ii)
the amount of all additional income taxes incurred by the Executive upon such
payment by the Company (the “Benefit Reimbursement”). Notwithstanding the
foregoing, the Executive shall not be entitled to receive a Continued Benefit or
the Benefit Reimbursement to the extent that he becomes eligible to receive a
comparable benefit from another employer during the Benefit Continuation Period.
The Executive shall promptly, and in no event later than five (5) business days
after the commencement of eligibility thereof during the Benefit Continuation
Period, report the eligibility to receive any such comparable benefit to the
Company.
(d)Qualifying Termination in Connection with a Change in Control. If, during the
Term, the Executive’s employment is terminated by reason of a Qualifying
Termination within nine (9) months following a Change in Control, then the





--------------------------------------------------------------------------------





Company shall pay or provide the Accrued Compensation and Benefits, and subject
to Section 6(f) and in lieu of the payments and benefits set forth in Section
6(c):
(i)The Company shall make the Severance Payments to the Executive;
(ii)100% of the Equity Awards shall become immediately and fully vested; and
(iii)The Company shall provide the Continued Benefits (or payment in lieu
thereof) as set forth in Section 6(c)(iv).
For purposes of this Agreement, “Change in Control” means the date that: (i) any
one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock of the Company held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company; provided, if any
one person, or more than one person acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons is not considered to cause a “change in control”; (ii) any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) ownership of the Company’s stock
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company; (iii) a majority of members of the Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election; or (iv) any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than forty
percent (40%) of the total gross fair market value of all of the assets of the
Company immediately before such acquisition or acquisitions (for this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets); provided, however, a transfer of
assets by the Company is not treated as a “change in control” if the assets are
transferred to (a) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to his/her/its stock, (b) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company, (c) a person, or more than one
person acting as a group, that owns, directly or indirectly, fifty percent (50%)
or more of the total value or voting power of all the outstanding stock of the
Company, or (d) an entity, at least fifty percent (50%) of the total value or
voting power of which is owed, directly or indirectly, by a person described in
clause (c) hereof.
(e)Termination by the Company or the Executive following Delivery of Non-Renewal
Notice. If, during the Term, the Company or the Executive timely delivers to the
other a Non-Renewal Notice as set forth in Section 2, the Executive’s employment
shall terminate, effective as of the last scheduled day of the Initial Term or
then-current Renewal Term, as applicable. If such termination is effected by a
Non-Renewal Notice by the Company or by the Executive, the Company shall have no
further obligation to the Executive hereunder, except to pay or provide the
Accrued Compensation and Benefits.
(f)Release. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to make or continue any payment or provide any benefit under
Section 6(c) or (d) (other than the Accrued Compensation and Benefits) unless
(i) by the 22nd calendar day after the date of termination of employment (or by
such later date specified by the Company in writing as required to comply with
applicable law), the Executive executes a release general waiver and release of
all current or future claims, known or unknown, arising on or before the date of
the release against the Company and its subsidiaries and affiliates and the
current and former directors, officers, employees and affiliates of any of them,
in a form provided by the Company and which shall include a non-disparagement
commitment from Executive (which will nevertheless permit Executive to respond
to any disparaging statements made about him by any Company executive officer or
director which is intended to damage his personal reputation, so long as
Executive’s response is limited to a specific response to a particular
statement, is truthful and not misleading) (the “Release”) and (ii) the
Executive does not revoke the Release during any applicable revocation period.
(g)No Offset. In the event of termination of the Executive’s employment, the
Executive shall be under no obligation to seek other employment and, except as
otherwise set forth in Section 6(c)(iv) or 6(d)(iv), there shall be no offset
against amounts due to him on account of any remuneration or benefits provided
by any subsequent employment he may obtain.
(h)Forfeiture. Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder (other than the Accrued
Compensation and Benefits) shall be forfeited if the Executive materially
breaches Section 7 or 8; provided that, before invoking this Section 6(h), the
Company shall provide the Executive with ten (10) days to cure such breach, to
the extent curable.
(i)Resignation from Certain Positions. Upon the termination of the Executive’s
employment for any reason, if and to the extent requested by the Board, the
Executive shall resign from all fiduciary positions (including, without
limitation, as trustee) and from all other offices and positions, including
without limitation, board membership of any subsidiaries or affiliates, he holds
with the Company and any of its subsidiaries or affiliates; provided, however,
that if the Executive fails or refuses to tender such resignations after the
Board has made such request, then the Board shall be empowered to tender the
Executive’s resignation or remove the Executive from such offices and positions.





--------------------------------------------------------------------------------





7.Restrictive Covenants.
(a)Acknowledgements. The Executive acknowledges that, as an executive and key
employee of the Company:
(i)the Executive has participated or will participate in the development of the
Company’s business strategies;
(ii)by virtue of his position of trust with the Company, the Executive has had
or will have access to extensive Confidential Information (as defined in Section
7(b)) related to the Company’s business, to which the Company has devoted and
will continue to devote substantial time, money and effort to develop and
maintain the proprietary and confidential nature thereof;
(iii)the Executive shall be responsible for managing, directing, and supervising
other personnel of the Company performing a variety of services related to the
Company’s business and coordinating their activities, shall develop close
working relationships with such personnel and the Company shall expend
substantial time, effort, and financial resources to train and develop its
personnel; and
(iv)in the performance of his duties to the Company, the Executive has been or
will be brought into contact, either in person, by telephone, by e-mail, and
otherwise, with existing and potential clients or information related to those
existing and potential clients, or has had or will have responsibility for
personnel who have such contact and knowledge of such personnel’s activities.
For purposes of this Section 7, the term “the Company” shall mean and include
Cumulus Media Inc. and all entities of which such company owns, directly or
indirectly through another company, 50% or more of the issued and outstanding
capital stock or other equity interests of any class or classes having, by the
terms thereof or by contract with one or more other equity holders, ordinary
voting power to elect the directors (or other management personnel) of such
entity.
(b)Confidential Information. For purposes of this Agreement, the term
“Confidential Information” shall mean and include any and all knowledge,
information, or data, whether written or oral and, if written, howsoever
produced or reproduced and whether or not denoted or marked confidential, that
is the proprietary information of the Company, any of its subsidiaries, or any
of its other affiliates (whether or not a trade secret), including the
following:
(i)all research, designs, developments, know-how, computer programs, algorithms,
models, software or programming, summaries, reports, drawings, charts,
specifications, descriptions, routines, processes, inventions, discoveries,
methods, improvements, adaptations, and similar proprietary concepts and ideas
and related documentation;
(ii)the terms of any agreement or contract between the Company and any client,
customer, supplier, or personnel;
(iii)any information concerning or belonging to the Company’s clients,
customers, and vendors (including client, customer, and vendor lists and
databases), or the existing and contemplated projects or programs of the Company
and its clients and vendors;
(iv)any methods of operation, programming plans, marketing plans, techniques,
manuals, technical plans, strategic plans, distribution plans, production plans,
financial information, budgets, salary information, sources of supply and
materials and costs, discount and pricing practices, contractual arrangements
and negotiations of the Company; and
(v)any other information of similar or dissimilar nature that the Company
designates as Confidential Information and/or that is proprietary to or within
the unique knowledge of the Company;
and that has been or will be used or developed by the Company prior to or at any
time during the period of the Executive’s employment by the Company that has
been or is disclosed to or learned by the Executive during the Executive’s
employment. Notwithstanding the foregoing, Confidential Information shall not
include information:
(1)that was in the public domain at the time it was disclosed or subsequently
becomes in the public domain other than as a result of a disclosure by the
Executive in violation of this Agreement;
(2)that the Executive can demonstrate by written proof was received by the
Executive after the time of disclosure by the Company or after the time of
discovery by the Executive during the Executive’s employment from a third party
who, to the knowledge of the Executive, did not acquire it in violation of a
confidentiality agreement with the Company or its employees or agents, or from a
third party who was not otherwise prohibited from transmitting the information
to the Executive by a contractual, legal, or fiduciary obligation of confidence
to the Company; or
(3)that is disclosed by the Executive with the prior written consent of an
executive officer of the Company.
(c)Duty Not to Disclose. The Executive agrees that the Company has a legitimate
interest in protecting the Confidential Information and that the preservation
and protection of the Confidential Information are essential duties of the
Executive’s employment. The Executive therefore agrees that, during the term of
his or her employment with the Company and for so long thereafter as the
Confidential Information remains confidential, the Executive shall:
(i)not use any Confidential Information on his own behalf or on behalf or any
unauthorized person, or disclose or reveal any Confidential Information, or any
portion thereof, to any unauthorized person, except as is necessary to carry out
the Executive’s authorized duties as an employee of the Company;





--------------------------------------------------------------------------------





(ii)not make, or permit or cause to be made, copies of the Confidential
Information except as necessary to carry out the Executive’s authorized duties
as an employee of the Company;
(iii)except in the proper performance of the Executive’s job duties, not place
on, download to, or store in any non-Company-owned electronic device (including
any electronic communications device) any Confidential Information; and
(iv)take all reasonable precautions to prevent the inadvertent disclosure by the
Executive of the Confidential Information to any unauthorized person.
(d)Legal Orders to Disclose. Upon receipt of a subpoena or other compulsory
process that could possibly require disclosure of any Confidential Information
by the Executive, to the extent permitted by law, the Executive shall provide a
copy of the compulsory process and complete information regarding the date and
circumstances under which he received it to the Company within twenty-four (24)
hours of such receipt. The Executive shall not make any disclosure until the
latest possible date for making such disclosure in accordance with such process.
If the Company seeks to prevent disclosure in accordance with the applicable
legal procedures and provides the Executive with notice before the latest
possible date that it has initiated such procedures, the Executive shall not
make disclosure of any Confidential Information that is the subject of such
procedures until such objections are withdrawn or ruled upon.
(e)Duration. The covenants made in Sections 7(c) and (d) shall remain in effect
while the Executive is employed by the Company and for so long thereafter as the
information in question remains confidential. Nothing in such subsections is
intended to exclude the application of any laws protecting Confidential
Information consisting of trade secrets, including the Georgia Trade Secrets Act
of 1990, as amended.
(f)Return. In the event the Executive’s employment with the Company terminates
for any reason, the Executive shall promptly return to the Company all property
of the Company in the Executive’s possession or under the Executive’s direct or
indirect control, including all Confidential Information and all equipment,
notebooks, and materials, reports, notes, contracts, memoranda, documents, and
data of the Company constituting or relating to the Confidential Information
(and any and all copies thereof), whether typed, printed, written, or on any
source of computer media, unless the parties agree otherwise.
(g)Ownership. The Executive agrees and acknowledges that the Confidential
Information, as between the Company and the Executive, shall be deemed and at
all times remain and constitute the exclusive property of the Company, whether
or not patentable or copyrightable, and that the Company has reserved - and does
hereby reserve - all rights in and to the same for all purposes.
(h)Proprietary Information of Others. The Executive represents that his
performance of all the terms hereof and as an employee of the Company does not
and will not breach any agreement to keep in confidence proprietary information
acquired by the Executive in confidence or in trust prior to the Executive’s
engagement by the Company. The Executive has not entered into, and the Executive
agrees not to enter into, without the express written consent of the Company,
any agreement, either written or oral, that conflicts with the position the
Executive holds with the Company or the Executive’s duties hereunder.
(i)Covenant Not to Compete. The Executive covenants that while the Executive is
employed by the Company and for a period of twelve (12) months from the date of
termination of the Executive’s employment for any reason, the Executive shall
not directly or by assisting others do any of the following:
(i)engage as a consultant, advisor, or manager-capacities in which the Executive
will have acted for the Company-whether as an employee, independent contractor,
proprietor, or otherwise, in any business that both provides radio broadcasting
services, which is the business of the Company (the “Business”), and serves any
of the listening areas (as defined by the Arbitron Metro Survey Area) served by
the Company on the date of the termination of the Executive’s employment or such
additional listening areas as the Executive knows as of such date the Company
has definite and immediate plans to conduct the Business (a “Competing
Business”);
(ii)for the purpose of furthering or assisting any business, solicit or attempt
to solicit any client, customer, or account of the Company (A) that, during the
twelve (12) month period prior to the date of such termination of employment,
has obtained or contracted to obtain services from the Company and with which
the Executive or Company personnel or representatives for whom or which the
Executive had responsibility had contact during the term of the Executive’s
employment by the Company; (B) that the Executive knows were prospective
clients, customers, or accounts that the Company was actively seeking on the
date of termination of the Executive’s employment (whether or not such
individual or entity has yet become an actual client or customer); (C) about
which the Executive obtained Confidential Information in the ordinary course of
business as a result of the Executive’s association with the Company; or (D)
that received products or services authorized by the Company, the sale or
provision of which resulted in commissions, earnings, or other compensation for
the Executive; or
(iii)for himself or for or on behalf of any business, entity or individual,
divert, solicit or hire away, or attempt to divert, solicit or hire away, any
individual who, on the date of such termination or at any time during the twelve
(12) month period immediately preceding such date, was employed, retained, or
engaged by the Company as an employee of, or provider of services to, the
Company and with whom the Executive had contact during performance of the
Executive’s job duties to the Company to leave such employ or service with the
Company for any employment or similar services opportunity with any other
business; regardless of whether such individual is or was a full-time employee,
part-time employee, temporary worker, or independent contractor of the Company;
employed, retained, or engaged pursuant to a written agreement; or employed,
retained, or engaged for a determined period or at-will.





--------------------------------------------------------------------------------





(j)Independent Covenants. It is understood and intended by the parties hereto
that each restrictive covenant set forth in Section 7(c) and in clauses (i)
through (iii) of Section 7(i) be construed as an agreement independent of any
other provision in this Agreement. The existence of any claim or cause of action
of the Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
such covenants. The Executive agrees that such covenants are appropriate and
reasonable when considered in light of the nature and extent of the business and
the scope of responsibilities of the Executive.
(k)Injunctive Relief. The Executive acknowledges and agrees that any breach or
threatened breach by him of any of the provisions of this Agreement will cause
irreparable harm and continuing damages to the Company and that the remedies at
law for any such breach or threatened breach will be inadequate. Accordingly, in
addition to any other remedies that may be available to the Company at law or in
equity in such event, the Company shall be entitled to seek and obtain, from any
court of competent jurisdiction, a decree of specific performance and/or a
temporary and permanent injunction, without posting of any bond or other
security and without proving special damages or irreparable injury, enjoining
and restricting the breach or threatened breach.
8.Continued Availability and Cooperation.
(a)Following termination of the Executive’s employment for any reason, the
Executive shall reasonably cooperate with the Company and with the Company’s
counsel in connection with any present and future actual or threatened
litigation, administrative proceeding or investigation involving the Company or
its subsidiaries or affiliates that relates to events, occurrences or conduct
occurring (or claimed to have occurred) during the period of the Executive’s
employment by the Company, and with respect to which the Executive has pertinent
information. The Executive’s cooperation shall include, without limitation:
(i)Making himself reasonably available for interviews and discussions with the
Company’s counsel, as well as for depositions and trial testimony;
(ii)If depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefor, as and to the extent that
the Company or the Company’s counsel reasonably requests;
(iii)Refraining from impeding in any way the Company’s prosecution or defense of
such litigation or administrative proceeding; and
(iv)Reasonably cooperating fully in the development and presentation of the
Company’s prosecution or defense of such litigation or administrative
proceeding.
(b)Any such cooperation shall be on reasonable notice and take into account the
Executive’s professional and personal commitments. The Company shall reimburse
the Executive for reasonable travel, lodging, telephone and similar expenses, as
well as reasonable attorneys’ fees (if the Executive and the Company determine
in good faith that separate counsel is needed) incurred in connection with any
such cooperation. In the event that the Executive is cooperating with the
Company in accordance with this Section 8 at the request of the Company at a
time Executive is not receiving Severance Payments, the Executive shall be paid
for his time at a fair market hourly rate mutually agreed upon by Company and
Executive, provided that no such payment shall be paid to Executive in the event
that Executive’s employment hereunder is terminated for Cause.
9.Code Section 280G.
(a)If it shall be determined that any benefit provided to the Executive or
payment or distribution by or for the account of the Company to or for the
benefit of the Executive, whether provided, paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any interest or penalties are
incurred by the Executive with respect to such excise tax resulting from any
action or inaction by the Company (such excise tax, together with any such
interest and penalties, collectively, the “Excise Tax”), then the amounts
payable under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount; provided that such
reduction shall only be made if such reduction results in a more favorable
after-tax position for the Executive. The payment reduction contemplated by the
preceding sentence, if any, shall be implemented by determining the Parachute
Payment Ratio for each “parachute payment” and then reducing the parachute
payments in order beginning with the parachute payment with the highest
Parachute Payment Ratio. For parachute payments with the same Parachute Payment
Ratio, such parachute payments shall be reduced based on the time of payment of
such parachute payments, with amounts having later payment dates being reduced
first. For parachute payments with the same Parachute Payment Ratio and the same
time of payment, such parachute payments shall be reduced on a pro rata basis
(but not below zero) prior to reducing parachute payments with a lower Parachute
Payment Ratio.
(b)All determinations required to be made under this Section 9, shall be made by
the Company’s independent, certified public accounting firm or such other
certified public accounting firm, law firm or 280G consulting firm, as may be
designated by the Company prior to the change in ownership or effective control
(as defined for purposes of Section 280G of the Code) of the Company (a “280G
Change in Control”) (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a Payment, or such earlier time as is requested by the Company. If the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting a 280G Change in Control, the Executive shall appoint another
nationally recognized accounting firm which is reasonably acceptable to the
Company to make the determinations required hereunder (which accounting firm
shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.





--------------------------------------------------------------------------------





(c)The following terms shall have the following meanings for purposes of this
Section 9:
(i)“Base Amount” means “base amount,” within the meaning of Section 280G(b)(3)
of the Code.
(ii)“Parachute Payment Ratio” shall mean a fraction, the numerator of which is
the value of the applicable parachute payment for purposes of Section 280G of
the Code and the denominator of which is the intrinsic value of such parachute
payment.
(iii)“Parachute Value” of a Payment shall mean the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2), as determined by the
Accounting Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.
(iv)“Safe Harbor Amount” means three (3) times the Base Amount, less one dollar
($1).
10.Entire Agreement. This Agreement, and any schedules or exhibits hereto,
embody the entire agreement between the parties relating to the subject matter
hereof and supersede any and all other discussions, understandings, and
agreements, either oral or in writing, between the parties relating to the
subject matter of this Agreement.
11.Withholding of Taxes. The Company shall withhold from any amounts payable
under this Agreement all federal, state, local or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.
12.Successors and Binding Agreement.
(a)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement shall be binding upon and inure to the benefit of the Company and
any successor to the Company, including, without limitation, any individual or
entity acquiring, directly or indirectly, all or substantially all of the
business or assets of the Company, whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed “the
Company” for purposes of this Agreement), but this Agreement shall not otherwise
be assignable or delegable by the Company, except that the Company may assign
its rights and delegate its duties hereunder to any individual or entity who
acquires all of the voting stock of the Company (or to any parent entity
thereof) so long as so doing does not materially and adversely affect the
Executive’s rights hereunder.
(b)This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
(c)This Agreement is personal in nature and the Company and the Executive may
not, without the consent of the other party, assign or delegate this Agreement
or any rights or obligations hereunder except as expressly provided in
Sections 12(a) and (b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder shall not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 12(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.
13.Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal, substantive laws of the State of
New York, without regard to that State’s principles governing conflicts of laws.
14.Validity/Severability. The Company and the Executive agree that (i) the
provisions of this Agreement shall be severable in the event that, for any
reason whatsoever, any of the provisions hereof are invalid, void or otherwise
unenforceable, (ii) any such invalid, void or otherwise unenforceable provisions
shall be replaced by other provisions which are as similar as possible in terms
to such invalid, void or otherwise unenforceable provisions but are valid and
enforceable, and (iii) the remaining provisions shall remain valid and
enforceable to the fullest extent permitted by applicable law.
15.Survival. In addition to all provisions of this Agreement that by their terms
are to survive, all accrued obligations and the provisions of Sections 7 shall
survive the expiration or termination of this Agreement for any reason.
16.Section 409A of the Code. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Executive. This Agreement shall be administered and interpreted in a manner
consistent with this intent. Consistent with that intent, and to the extent
required under Section 409A of the Code, for benefits that are to be paid in
connection with a termination of employment, “termination of employment” shall
be limited to such a termination that constitutes a “separation from service”
under Section 409A of the Code. Notwithstanding any provision of this Agreement
to the contrary, if the Executive is a “specified employee,” determined pursuant
to procedures adopted by the Company in compliance with Section 409A of the
Code, on the date of his separation from service (within the meaning of Treasury
Regulation section 1.409A-1(h)) and if any portion of the payments or benefits
to be received by the Executive upon his termination of employment would
constitute a “deferral of compensation” subject to Section 409A of the Code,
then to the extent necessary to comply with Section 409A of the Code, amounts
that would otherwise be payable pursuant to this Agreement during the six-month
period immediately following the Executive’s termination of employment shall
instead be paid or made available on the earlier of (i) the first business day
of the seventh month after the date of the Executive’s termination of
employment, or (ii) the Executive’s death. For purposes of application of
Section 409A of the Code, to the extent applicable, each payment made under this
Agreement shall be treated as a separate payment. Notwithstanding any provision
of this Agreement to the contrary, to the extent any reimbursement or in-kind
benefit provided under this Agreement is nonqualified deferred compensation
within the meaning of Section 409A of the Code: (i) the amount of





--------------------------------------------------------------------------------





expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year; (ii) the reimbursement of an
eligible expense must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.
17.Amendment; Waiver.
(a)This Agreement may only be amended and supplemented in a writing signed by
the Executive and an executive officer of the Company expressly providing for
such modification.
(b)The waiver by either party of a breach of any provision of this Agreement by
the other shall not operate or be construed as a waiver of any subsequent breach
by the other, and any such waiver must be in a writing signed by an officer of
the waiving party.
18.Notice. Any notice, request, consent and other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given (i) when received if personally delivered, (ii) within one (1) day after
being sent by recognized overnight delivery service, or (iii) within five (5)
days after being sent by registered or certified mail, return receipt requested,
postage prepaid, to the parties (and to the persons to whom copies shall be
sent) at their respective addresses set forth below.
If to the Company:
Cumulus Media Inc.
3280 Peachtree Road, N.W., Suite 2300
Atlanta, Georgia 30305
c/o: General Counsel
If to the Executive:
At the address contained in the Executive’s payroll records, with a copy to:
Paul M. Ritter
Kramer, Levin, Naftalis 7 Frankel LLP
1177 Avenue of the Americas
New York, New York 10036.


Either party may change the address or the persons to whom notice shall be
directed by notifying the other parties as provided in this Section 18.
19.Counterparts. This Agreement may be executed in two (2) counterparts and by
the parties in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and both of which counterparts,
taken together, shall constitute one and the same instrument. Delivery by one or
both parties of an executed counterpart of this Agreement via facsimile,
telecopy, or other electronic method of transmission pursuant to which the
signature of such party can be seen (including Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Notwithstanding the foregoing,
a party who delivers an executed counterpart via such electronic means shall
nonetheless be obligated to subsequently provide an original signed copy of such
document, on paper, to the other party at any time upon request.
20.Headings. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be a substantive part of or to affect the
meaning or interpretation of this Agreement. Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable, hereof. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof will arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Agreement.
21.Construction. The section headings and titles contained herein are each for
reference only and shall not be deemed to affect the meaning or interpretation
of this Agreement. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereof” and “hereunder,” when used anywhere in this Agreement, refer to this
Agreement as a whole and not merely to a subdivision in which such words appear,
unless the context otherwise requires. The singular shall include the plural,
the conjunctive shall include the disjunctive, and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. Each use of the word “include,” “includes,” or “including” shall be
deemed in each case to be followed by the words “but not limited to.” This
Agreement shall not be construed strictly for or against either party because
that party, or its attorney, prepared this Agreement or any provision hereof.
22.Compliance with Dodd-Frank. All payments under this Agreement, if and to the
extent subject to the Dodd-Frank Wall Street Reform and Consumer Protection Act
(as amended from time to time, the “Dodd-Frank Act”), shall be subject to any
incentive compensation policy established from time to time by the Company to
comply with the Dodd-Frank Act, but only to the extent that the provisions of
any policy so established are required by the Dodd-Frank Act.





--------------------------------------------------------------------------------





23.Arbitration. The sole and exclusive method for resolving all disputes under,
arising out of, related to, or in connection with this Agreement shall be
binding arbitration in Atlanta, Georgia, in a proceeding administered by the
Atlanta Office of the American Arbitration Association (“AAA”) in accordance
with the Commercial Dispute Resolution and Procedures of the Arbitration Rules
of the AAA (the “Rules”). The arbitration shall be conducted by a single
arbitrator jointly appointed by the parties; provided, however, that if the
parties fail after good faith negotiation to agree on the arbitrator within
thirty (30) days after one party’s call for arbitration, the arbitrator shall be
appointed by the AAA in accordance with the Rules. Disputes about arbitration
procedure shall be resolved by the arbitrator. The arbitrator may proceed to an
award notwithstanding the failure of either party to participate in the
proceedings. Discovery shall be limited to mutual exchange of documents relevant
to the dispute, controversy or claim; more than two depositions per party shall
not be permitted unless the parties otherwise agree or unless compelling need is
demonstrated to the arbitrator. The arbitrator shall be authorized to grant
interim relief, including to prevent the destruction of goods or documents
involved in the dispute and to provide for security for a prospective monetary
award. The arbitrator shall render his decision within thirty (30) days
following the date of the initial evidentiary hearing and shall set forth a
statement of facts, his conclusions of law, and his reasoning in writing. The
prevailing party shall be entitled to recover from the non-prevailing party, as
determined by the arbitrator, all of its costs and expenses, including
reasonable fees and costs of attorneys and experts and the fees and costs of the
arbitrator. The decision of the arbitrator shall be final and binding. The
prevailing party shall be entitled to apply to, and obtain from, a court or
tribunal having jurisdiction, an order enforcing the arbitrator’s decision.
Notwithstanding anything contained in this Section 23 to the contrary, each
party shall have the right to institute judicial proceedings against the other
party or anyone acting by, through or under such other party, in order to
enforce the instituting party’s rights through reformation of contract, specific
performance, injunction or similar equitable relief, and this Section 23 shall
not limit the remedies granted the Company in Section 7(k).
24.Indemnification. The Company shall provide the Executive with indemnification
and directors’ and officers’ liability insurance on terms no less favorable than
those applicable to directors or officers of the Company generally.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be duly executed as of the day, month and year first written above.


 
 
 
 
 
 
 
 
 
 
 
CUMULUS MEDIA INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mary G. Berner
 
 
 
 
 
Name: Mary G. Berner
 
 
 
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
/s/ John Abbot








--------------------------------------------------------------------------------











Schedule 1
Current Activities
Board Member and Chair of Finance Committee at Indian Springs School,
Birmingham, AL





